Exhibit 10.2

AMENDMENT TO THE

RTI INTERNATIONAL METALS, INC. EXCESS BENEFITS PLAN

RTI International Metals, Inc. (the “Company”) acting pursuant to the amendment
authority of Section 6.01 of the RTI International Metals, Inc. Excess Benefits
Plan (the “Plan”), hereby amends such Plan to provide for the governance
structure set forth in the RTI International Metals, Inc. Employee Benefits
Committee Charter which was adopted by the Company on October 26, 2012 to be
effective January 1, 2013, as follows.

1. Plan Section 2.01 is amended by restating such Section as follows:

““Administrator” shall mean the Employee Benefits Committee as described in the
Charter.”

2. The following new section is added to the Plan:

 

“2.18 “Charter” shall mean the RTI International Metals, Inc. Employee Benefits
Committee Charter, which was adopted on October 26, 2012 by the Board, and as
subsequently amended from time to time and which is incorporated by reference
herein.”

3. The following new Section 3.04 is added to the Plan:

 

“3.04 Membership, Procedures, Rules and Responsibilities. This Section 3.04
shall be effective on and after January 1, 2013 to implement the provisions of
the Charter. The Administrator shall be the Employee Benefits Committee as
described under the Charter. The initial appointment and the selection of new
and replacement of the Employee Benefits Committee members shall be made as
described under the Charter. The duties, responsibilities, procedures and rules
of the Employee Benefits Committee are described in the Charter and incorporated
by reference herein. Notwithstanding any contrary Plan provision, the provisions
of the Charter shall control with respect to the administration, operation,
amendment or termination of the Plan. The Employee Benefits Committee shall rely
upon the records of the Company with respect to any factual matters dealing with
the employment of an Eligible Employee.”

4. Plan Section 6.01 is amended by adding the following sentence at the end of
such Section:

“Notwithstanding any contrary provision in this Section 6.01, effective
January 1, 2013, the Charter describes the Plan amendment authority reserved by
the Company and that which is delegated to the Administrator.”



--------------------------------------------------------------------------------

5. Plan Section 6.02 is amended by adding the following sentence at the end of
such Section:

“Notwithstanding any contrary provision in this Section 6.02, effective
January 1, 2013, the Charter describes the Plan termination authority reserved
by the Company and that which is delegated to the Administrator.”

IN WITNESS WHEREOF, this Amendment is hereby adopted on this 23rd day of July,
2013 and to be effective on the date first written above.

Employee Benefits Committee for the RTI International Metals, Inc. Excess
Benefits Plan

 

By:  

/s/ Jeffery J. Smith

      By:  

/s/ David Z. Paull

  Jeffery J. Smith         David Z. Paull By:  

/s/ Michael B. Shaughnessy

      By:  

/s/ Brian M. Vondran

  Michael B. Shaughnessy         Brian M. Vondran By:  

/s/ Loretta L. Benec

          Loretta L. Benec         RTI International Metals, Inc.         By:  

/s/ Chad Whalen

        Its:   General Counsel        